IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               November 3, 2009 Session

      VICTORIA DUTTON, ET AL. v. FARMERS GROUP, INC., ET AL.

                    Appeal from the Circuit Court for Knox County
                    No. 3-278-08    Wheeler A. Rosenbalm, Judge


                No. E2009-00746-COA-R3-CV - FILED JUNE 22, 2010


Plaintiffs’ home flooded and incurred severe water and mold damage when the hot water
tank burst. Plaintiffs began to experience varying illnesses after moving back into the home.
Despite Defendants’ assurances that the home was safe, three years after moving back into
the home, Plaintiffs discovered that their home was contaminated with toxic mold.
Thereafter, Plaintiffs filed suit against Defendants alleging various claims. Defendants
moved to dismiss the Complaint asserting that the statute of limitations barred the claims.
After a hearing, the trial court agreed and dismissed Plaintiffs’ Complaint. Plaintiffs then
filed a motion to alter or amend the judgment; the trial court denied the motion. Plaintiffs
appeal. We reverse.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Reversed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which H ERSCHEL P. F RANKS,
P.J., joined. C HARLES D. S USANO, J R., J., filed a concurring opinion.

David T. Black, Maryville, Tennessee, for the appellants, Victoria Dutton, Geoffrey Carel,
and Dezirae Carel.

Bruce A, McMullen, Kenny Saffles, and Stacie Winkler, Knoxville, Tennessee, for the
appellees, Farmers Group, Inc. and Mid-Century Insurance Co.

Daniel M. Gass and P. Alexander Vogel, Knoxville, Tennessee, for the appellee, East
Tennessee Restoration.

Ellis A. Sharp and Zachary B. Tenry, Knoxville, Tennessee, for the appellee, ServPro of
West Knoxville.
John M. Norris, Strawberry Plains, Tennessee, for the appellee, Air Doctor.


                                                OPINION

                                  I. FACTUAL BACKGROUND

        The home of Victoria Dutton, Geoffrey Carel, and Dezirae Carel (collectively
“Plaintiffs”) flooded after their hot water tank burst. As a result, Plaintiffs’ home
experienced extreme water and mold damage. On the day of the flooding, January 10, 2002,
Plaintiffs notified their home insurance carrier, the Farmers Group, Inc. (“Farmers”) and
Mid-Century Insurance Company (“Mid-Century”), of the damage to their home.1 ServPro
of West Knoxville (“ServPro”) was hired to remediate Plaintiffs’ home. ServPro conducted
water extraction, cleanup, and restoration in Plaintiffs’ home. After ServPro’s initial
remediation of the home, Plaintiffs called Farmers/Mid-Century to report that ServPro’s
cleanup of the home was insufficient. After a Farmers/Mid-Century representative
determined that fans were needed to dry out the home, ServPro placed two larger dryer fans
in Plaintiffs’ residence.

        On January 19, 2002, Plaintiffs again notified Farmers/Mid-Century that ServPro’s
work in the home was insufficient. At that time, Plaintiffs reported mold growing on the
baseboards and walls of the home. Representatives of Farmers/Mid-Century subsequently
visited the home and denied alternative housing for Plaintiffs.

        Larry Freeman, Regional Manager of the Provident Group, Inc. (“Provident”)
conducted toxic mold sampling in Plaintiffs’ home on January 29, 2002. Those tests revealed
that the home was 100% contaminated with mold spores in extremely toxic amounts making
the home unsafe for human occupation. Thereafter, Farmers/Mid-Century provided Plaintiffs
with alternative living arrangements while further remediation and testing were conducted.

        After the remediation of the home was complete, Farmers/Mid-Century informed
Plaintiffs that it was safe for them to return as their home had passed a toxic mold spore
sampling test. Relying on that representation, Plaintiffs returned to their home in March
2002. Shortly after their return, Plaintiffs became ill.



        1
          Farmers claims that it is not a proper party to this lawsuit. Mid-Century is the company responsible
for writing the home owners insurance policy issued to Mr. Carel. According to Mid-Century, Farmers had
no involvement in handling Plaintiffs’ claim. Nonetheless, Farmers and Mid-Century jointly filed a brief
and addressed the issues raised in this appeal due to accepting the facts stated in the Complaint as true.

                                                     -2-
      Ms. Dutton and Mr. Carel subsequently filed suit against Farmers, Mid-Century,
Provident, ServPro, and East Tennessee Restoration (“ETR”) in October 2005. In the
complaint, they claimed to have suffered damages as a result of the defendants’ failure to
remediate the water damage in their home. Eventually, the suit was voluntarily non-suited
on June 15, 2007.

        On June 16, 2008, Ms. Dutton, Mr. Carel, and Ms. Carel,2 as pro se litigants, filed the
instant lawsuit against Farmers, Mid-Century, Provident, James D. Wilson, Larry Freeman,
ServPro, ETR, Mold Masters, Air Doctor, and Provident Group Laboratory (collectively
“Defendants”),3 but the Complaint at issue in this appeal did not reference the 2005 lawsuit.
In the Complaint, Plaintiffs allege various claims including negligence, intentional and
negligent misrepresentation, and violations of the Tennessee Consumer Protection Act
(“TCPA”).

       In response, Defendants filed separate motions to dismiss, or, alternatively, motions
for summary judgment, asserting that the statute of limitations barred Plaintiffs’ claims. On
two separate occasions, the trial court continued hearings on the motions to dismiss to allow
time for Plaintiffs to retain counsel. After a hearing on the motions, the trial court granted
the motions and dismissed Plaintiffs’ claims pursuant to Rule 12.02 and Rule 56 of the
Tennessee Rules of Civil Procedure.4 A final Order dismissing Plaintiffs’ claims was entered
on December 22, 2008 (“December Order”).

      The following day, ETR filed a motion to substitute the order and final judgment
pursuant to Rule 60 of the Tennessee Rules of Civil Procedure. ETR filed the motion
because a rough draft of the proposed order granting the motions to dismiss was
inadvertently submitted to the trial court instead of the final version. The trial court granted
ETR’s Rule 60 motion to substitute the original Order and entered a second final Order on


        2
          Dezirae Carel is the minor child of Geoffrey Carel, and she was not a party to the original lawsuit
filed in 2005. Defendants contend that she is not a proper party to this appeal because she was not a part of
the original lawsuit and the statue of limitations barred her causes of action. We find Defendants’ assertions
to be without merit. Because Dezirae is a minor, the statute of limitations is tolled until she reaches the age
of eighteen. See Tenn. Code Ann. § 28-1-106 (2000).
        3
          On appeal, Farmers, Mid-Century, and ETR are the only parties that filed appellate briefs in support
of their positions; in their briefs, each party adopted the additional arguments made by other Defendants.
Air Doctor and ServPro filed motions pursuant to Tenn. R. App. P. 27(j) to join the responsive briefs of the
other Defendants, which this court permitted and granted both motions.
        4
         Although the parties assert that the trial court dismissed the Complaint pursuant to Rule 12.03 of
the Tennessee Rules of Civil Procedure, the Final Order states that the Complaint was dismissed pursuant
to Rule 12.02 and Rule 56.

                                                     -3-
January 9, 2009 (“January Order”).

        Plaintiffs then filed a motion to alter or amend the judgment on February 6, 2009.
After specifically finding that the motion to alter or amend judgment was timely filed, the
trial court denied the motion on March 23, 2009. On April 8, 2009, Plaintiffs filed a notice
of appeal, challenging the trial court’s dismissal of their claims.

                                         II. ISSUES

       Plaintiffs raise the following issues on appeal, which we restate:

       1. Whether the trial court erred in finding that Plaintiffs should have discovered their
          injuries in March 2002.

       2. Whether the trial court erred in finding that the statute of limitations barred
          Plaintiffs’ claims, and as a result, dismissing Plaintiffs’ claims pursuant to Rule
          12.02 and Rule 56 of the Tennessee Rules of Civil Procedure.

Defendants raise the following issue on appeal:

       1. Whether Plaintiffs timely filed the motion to alter or amend the final judgment.

                              III. STANDARD OF REVIEW

       When this court reviews a trial court’s ruling on a motion for judgment on the
pleadings, we must accept as true “all well-pleaded facts and all reasonable inferences drawn
therefrom” alleged by the parties opposing the motion, which in this case are Plaintiffs.
Cherokee Country Club, Inc. v. City of Knoxville, 152 S.W.3d 466, 470 (Tenn. 2004);
McClenahan v. Cooley, 806 S.W.2d 767, 769 (Tenn. 1991). However, under Rule 12.03 of
the Tennessee Rules of Civil Procedure, a motion for judgment on the pleadings becomes the
equivalent to a motion for summary judgment pursuant to Rule 56 if “matters outside the
pleadings are presented to and not excluded by the court[.]” Tenn. R. Civ. P. 12.03.

       Defendants presented their motions to dismiss pursuant to Rule 12.02 or alternatively
to Rule 56 of the Tennessee Rules of Civil Procedure. Our review of the Final Order
indicates that the trial court considered the motions as ones for summary judgment. The
Final Order states that the trial court considered “the arguments made on behalf of the
parties” and “the record as a whole.” It appears that the trial court resolved these issues upon
summary judgment. Therefore, we employ the standard of review for summary judgment.



                                              -4-
See Maggart v. Almany Realtors, Inc., No. M2005-02532-COA-R3-CV, 2007 WL 2198204,
at *2 (Tenn. Ct. App. M.S., July 26, 2007).

       In reviewing a trial court’s grant of a motion for summary judgment, this court must
determine whether the requirements of Tenn. R. Civ. P. 56 have been met. Staples v. CBL
& Assocs., Inc., 15 S.W.3d 83, 88 (Tenn. 2000). Our inquiry involves only a question of law
with no presumption of correctness attached to the trial court’s judgment. Id. Under Tenn.
R. Civ. P. 56.04, “[s]ummary judgment is appropriate when the moving party can show that
there is no genuine issue of material fact and that it is entitled to judgment as a matter of
law.” Hannan v. Alltel Publ’g, 270 S.W.3d 1, 5 (Tenn. 2008) (citing Tenn. R. Civ. P. 56.04;
Byrd v. Hall, 847 S.W.2d 208, 214 (Tenn. 1993)). In Tennessee, the moving party who does
not bear the burden of proof at trial must either:

            (1)      affirmatively negate an essential element of the nonmoving
                     party’s claim; or
            (2)      show that the nonmoving party cannot prove an essential
                     element of the claim at trial.

        Hannan, 270 S.W.3d at 9. A “conclusory assertion” is not enough to shift the burden.
Id. at 5 (quoting Byrd, 847 S.W.2d at 215). It is also not enough for the moving party to
“cast doubt on a party’s ability to prove an element at trial.” Hannan, 270 S.W.3d at 8.

       Therefore, a properly supported motion for summary judgment demonstrates that there
are no genuine issues of material fact and that the moving party is entitled to a judgment as
a matter of law. See Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 83 (Tenn. 2008); see also
Staples, 15 S.W.3d at 88; McCarley v. W. Quality Food Serv., 960 S.W.2d 585, 588 (Tenn.
1998). If the moving party fails to make a properly supported motion, the non-movant’s
burden to produce either supporting affidavits or discovery materials is not triggered, and the
motion for summary judgment fails. See Martin, 271 S.W.3d at 83. If the moving party
makes a properly supported motion, then the non-moving party is required to produce
evidence of specific facts establishing that genuine issues of material fact exist. Id. at 84
(supporting citations omitted).


                                     IV. DISCUSSION

                          Motion to Alter or Amend Judgment

        Before reaching the merits of this appeal, we address whether this court has
jurisdiction to hear the appeal. Relying on the date of entry for the first judgment (i.e. the

                                              -5-
December Order), Defendants contend that Plaintiffs failed to timely file the motion to alter
or amend the judgment and the subsequent notice of appeal. Thus, to determine whether the
appeal is timely filed, we must decide which of the two orders controls.

        An aggrieved party has thirty days from the entry of judgment to file either a post-trial
motion or a notice of appeal. See Tenn. R. Civ. P. 59.02 5 ; Tenn. R. App. P. 4(a)-(b).6 Under
Tennessee Rule of Civil Procedure 59.04, a motion to alter or amend a judgment is timely
if “filed and served within thirty days after entry of the judgment.” “Entry of judgment” is
defined by Rule 58 of the Tennessee Rules of Civil Procedure as:

      Entry of a judgment or an order of final disposition is effective when a judgment
      containing one of the following is marked on the face by the clerk as filed for
      entry:

             (1) the signatures of the judge and all parties or counsel, or

             (2) the signatures of the judge and one party or counsel with a certificate of
             counsel that a copy of the proposed order has been served on all other parties or
             counsel, or

             (3) the signature of the judge and a certificate of the clerk that a copy has


        5
         “A motion for new trial and all other motions permitted under this rule shall be filed and served
within 30 days after judgment has been entered in accordance with Rule 58.” See Tenn. R. Civ. P. 59.02


        6
          “(a) Generally. In an appeal as of right to the Supreme Court, Court of Appeals or Court of
Criminal Appeals, the notice of appeal required by Rule 3 shall be filed with and received by the clerk of the
trial court within 30 days after the date of entry of the judgment appealed from; however, in all criminal cases
the “notice of appeal” document is not jurisdictional and the filing of such document may be waived in the
interest of justice. The appropriate appellate court shall be the court that determines whether such a waiver
is in the interest of justice. Any party may serve notice of entry of an appealable judgment in the manner
provided in Rule 20 for the service of papers.

(b) Termination by Specified Timely Motions in Civil Actions. In a civil action, if a timely motion under
the Tennessee Rules of Civil Procedure is filed in the trial court by any party: (1) under Rule 50.02 for
judgment in accordance with a motion for a directed verdict; (2) under Rule 52.02 to amend or make
additional findings of fact, whether or not an alteration of the judgment would be required if the motion is
granted; (3) under Rule 59.02 for a new trial; (4) under Rule 59.04 to alter or amend the judgment; the time
for appeal for all parties shall run from the entry of the order denying a new trial or granting or denying any
other such motion.” See Tenn. R. App. P. 4(a)-(b).


                                                      -6-
           been served on all other parties or counsel.

Tenn. R. Civ. P. 58.

       This court has previously tackled the issue of the entry of successive judgments. In
Arfken & Assoc. v. Simpson Bridge Co., 85 S.W.3d 789 (Tenn. Ct. App. 2002), this court
held that the 30-day period provided in the rules began to run upon the entry of the first
judgment because the later judgment was identical in all respects. Noting the similarities in
the two judgments, the majority in Arfken stated:

       [T]he subsequent Final Order is an exact copy, i.e., the exact wording, spacing,
       paragraphing, indenting, punctuation, etc., of the first Final Order. A side-by-side
       comparison of these two documents leads to the inescapable conclusion that one is a
       photostatic copy of the other. It is clear to the naked eye that the attorneys’ signatures
       on the documents – and both documents contain the signatures of counsel for each of
       the parties – are precisely identical.

Id. at 790. Thereafter, in Edwards v. Banco Lumber Co., 101 S.W.3d 69 (Tenn. Ct. App.
2002) (perm. to appeal denied), this court again tackled the entry of two separate judgments.
In Edwards, this court held the 30-day period began to run from the entry of the second
judgment because the judgments were not “mirror images of each other.” Id. at 75.

        Recently, our Supreme Court also addressed this very issue in Ball v. McDowell, 288
S.W.3d 833 (Tenn. 2009). In Ball, the trial court entered a final Order signed only by the
plaintiffs’ counsel. Id. at 835. Two weeks later, the trial court entered another final
judgment signed by all counsel. Id. The defendants filed a motion to alter or amend the
judgment 42 days after the initial order. Id. In response, the plaintiffs argued that the motion
to alter or amend was untimely, but the trial court denied the motion without “address[ing]
the issue of competing judgments.” Id. The defendants appealed, and the Court of Appeals
held that the motion to alter or amend was timely, and thus, the appeal was timely. Id. at 836.
The Tennessee Supreme Court reversed and held:

       To determine which of the judgments entered in this case constitutes the final
       judgment, we must focus on whether the second judgment affected any of the parties’
       substantive rights and obligations settled by the first judgment. In this case, the first
       judgment resolved all of the parties’ claims, leaving nothing for the trial court to
       adjudicate. The second judgment was identical in substance to the first judgment,
       with only the signature of Defendants’ counsel added. We therefore conclude that the
       first judgment constituted the final judgment that triggered the thirty-day period for
       filing post-trial motions.

                                              -7-
Id. at 837 (citation omitted). Key to the disposition of Ball, Arfken, and Edwards was
whether the two judgments were identical.

       In the case at bar, the two judgments at issue are far from identical. The first
judgment – the December Order – consists of three pages that summarize the procedural
history and dismiss the action. In contrast, the second judgment – the January Order –
covers more details than the first judgment and totals four pages. The second judgment
describes Plaintiffs’ claims, provides the trial court’s findings of fact, and outlines the
reasons for the dismissal of the Complaint. In fact, the trial court specifically found in the
January Order that the “discovery rule” applied to this case and that “the evidence . . .
establishes that Plaintiffs were aware of facts sufficient to put a reasonable person on notice
that they had suffered an injury . . . .” The December Order contains no such language.
Another notable difference in the two judgments is the language used to assess costs. While
both judgments tax the costs to Plaintiffs, the January Order differs from the December Order
and states:

       The costs of this cause will be assessed at the ultimate conclusion of the case as
       to all defendants but in no event will any of these Defendants be taxed with costs.

        In light of the significant differences among the two judgments, which are by no
means “mirror images” of each other, we find that the second judgment – the January Order
– controls and supercedes the December Order. See Edwards, 101 S.W.3d at 75. We do not
find Farmers’ argument that the two judgments are substantively the same in the effect on
Plaintiffs’ rights to be meritorious. In both Ball and Arfken, the only differences in the orders
at issue were the signatures of either counsel or the trial judge; in all other respects the orders
were identical. See Ball, 288 S.W.3d at 837; Arfken, 85 S.W.3d at 790-91 (observing that
“The subsequent Final Order changes nothing; it does not even “tweak” the first Final
Order.”). In the instant case, the differences between the two judgments are pervasive.
Equally important, the record demonstrates that the trial court intended for the January Order
to be the operative judgment. First, in the order granting Farmers’ motion to revise the
December Order, the trial court noted that the January Order “substitute[s]” the original
December Order. Second, the trial court specifically found that Plaintiffs’ motion to alter
or amend the judgment, filed on February 6, 2009, was “timely filed” before overruling the
motion. In order to make such a finding, the motion had to be filed within thirty days of the
entry of the final judgment. Tenn. R. Civ. P. 59.04.

        Accordingly, we conclude that the date of entry for the January Order triggered the
thirty-day period for post-judgment motions; we agree with the trial court that Plaintiffs’
motion to alter or amend the judgment was timely filed.

                                                -8-
        Having concluded that the January Order controls, we next discuss the merits of
Plaintiffs’ appeal.

                             Discovery Rule and Statute of Limitations

        Plaintiffs contend that the trial court erred in holding that the statute of limitations
barred their claims and in finding that they should have discovered their injuries in March
2002. As the trial court found, the gravamen of Plaintiffs’ claims are personal injury, and
there is a one-year statute of limitations for personal injury causes of action. See Tenn. Code
Ann. § 28-3-104(a)(1) (2000).7 In Tennessee, the discovery rule “provides that a cause of
action accrues and the statute of limitations begins to run when the plaintiff knows or in the
exercise of reasonable care and diligence should know that an injury has been sustained as
a result of wrongful or tortious conduct by the defendant.” Fahrner v. SW Mfg., Inc., 48
S.W.3d 141, 143 (Tenn. 2001) (citing Kohl & Co. v. Dearborn & Ewing, 977 S.W.2d 528,
532 (Tenn. 1998). When applying the discovery rule, determining “[w]hether the plaintiff
exercised reasonable care and diligence in discovering the injury or wrong is usually a fact
question for the jury to determine.” Wyatt v. A-Best Co., 910 S.W.2d 851, 854 (Tenn. 1995);
McIntosh v. Blanton, 164 S.W.3d 584, 586 (Tenn. Ct. App. 2004). Nevertheless, if
undisputed facts show “that no reasonable trier of fact could conclude that a plaintiff did not
know, or in the exercise of reasonable care and diligence should not have known, that he or
she was injured as a result of the defendant’s wrongful conduct, Tennessee case law has
established that judgment on the pleadings or dismissal of the complaint is appropriate.” See
Schmank v. Sonic Auto., Inc., No. E2007-01857-COA-R3-CV, 2008 WL 2078076, at *3
(Tenn. Ct. App. E.S., May 16, 2008) (citations omitted).

         In the instant case, Plaintiffs did not connect their illnesses to toxic mold spores in
their home until March 2005. After Defendants made multiple attempts to remediate the
home, Plaintiffs returned to their home in March 2002 with the expectation that their home
was safe. Shortly after returning home, Plaintiffs began experiencing flu-like symptoms.
Defendants claim, at this point, Plaintiffs, as a reasonable people, should have connected
their illnesses to the mold contamination in their home. Defendants argue that the discovery
rule cannot toll the statute of limitations in this case because Plaintiffs should have exercised
due diligence in connecting the cause of their illnesses to their home. See Shadrick v. Coker,
963 S.W.2d 726, 733-34 (Tenn. 1998) (explaining that “‘It is knowledge of facts sufficient
to put a plaintiff on notice that an injury has been sustained which is crucial.’”) (citation


        7
            “The following actions shall be commenced within one (1) year after the cause of action accrued:

                (1) Actions for libel, for injuries to the person, false imprisonment, malicious prosecution,
breach of marriage promise[.]” Tenn. Code Ann. § 28-3-104.

                                                      -9-
omitted); Grindstaff v. Bowman, No. E2007-001350-COA-R3-CV, 2008 WL 2219274, at *5
(Tenn. Ct. App. E.S., May 29, 2008) (noting that the statute of limitations was not tolled by
the discovery rule because plaintiffs failed to use due diligence in investigating their case).
In Grindstaff, this court explained:

       [T]he plaintiffs cannot simply wait for information regarding a potential
       defendant to come to them. They have a duty to investigate and discover
       pertinent facts through the exercise of reasonable care and due diligence. If
       their lack of knowledge was due to a lack of due diligence, they will not be
       allowed to plead ignorance and effectively extend the statute of limitations, by
       way of the discovery rule, simply because they later discovered “new” information
       that “they reasonable should have discovered” much earlier.

Id. at *6 (internal citation omitted).

       Defendants maintain that the trial court correctly dismissed Plaintiffs’ Complaint
pursuant to Rule 12.02 of the Tennessee Rules of Civil Procedure. According to Defendants,
Plaintiffs should have reasonably connected their injuries to a mold problem within their
home. We disagree.

        In Ms. Dutton’s affidavit,8 she averred that she was unaware of the cause of her
injuries until Dr. Kevin Blazer informed her that an allergic reaction to her living
environment was a possible cause of her medical issues in November 2004. After moving
back into their home, Ms. Dutton visited multiple doctors and underwent several tests for her
various medical problems that included but were not limited to: neurological problems;
respiratory problems; hair loss; a fainting spell that led to the shattering of vertebrae in her
back; and a deviated septum. Unlike the trial court, we do not find that Plaintiffs’ varying
illnesses after the return to their home were sufficient to put them on notice of Defendants’
wrongful conduct.

         Toxic mold spores were a latent problem concealed within Plaintiffs’ home. After the
initial issues with Defendants’ remediation of their home, Plaintiffs had a good faith belief
that the problem was resolved. Plaintiffs did not discover until May 2005 that the linoleum
flooring throughout their home was not removed as originally advised in the 2002 cleanup
of their home. The linoleum flooring was severely contaminated with toxic mold spores, and
Farmers did not remove the linoleum flooring until June 2005. Without the obvious signs
of mold contamination in the home, Plaintiffs had no indicators that mold contamination


       8
       Ms. Dutton’s affidavit was attached as an exhibit to Plaintiffs’ motion to alter or amend the
judgment.

                                               -10-
caused their health problems. After Dr. Blazer suggested an allergic reaction to her living
environment as a potential cause for Ms. Dutton’s illnesses, Plaintiffs then contacted Farmers
about retesting their home for toxic mold. Eventually, Farmers retested the home, which
confirmed that Plaintiffs’ home was contaminated with toxic mold. Until a doctor mentioned
a possible allergic reaction as the cause of Ms. Dutton’s injuries, Plaintiffs did not have
sufficient facts to investigate their potential claims. Under these circumstances, the
discovery rule tolled the statute of limitations.

        Our finding does not depart from case law concerning a plaintiff’s duty to investigate
and exercise due diligence in pursuing his or her legal claims. In Shadrick, our Supreme
Court reached a similar result. In that case, the plaintiff underwent back surgery that
involved placing pedicle screws in his back. 963 S.W.2d at 728. Soon after the surgery, the
plaintiff began to experience complications for which the treating physician offered varying
explanations. Id. at 729. Although the plaintiff was aware that he sustained an injury, he
did not discover the origin of the injury until well after the statute of limitations expired. Id.
at 734. For that reason, the Court held that the statute of limitations was tolled by the
discovery rule and observed:

       Viewing this evidence in the light most favorable to Shadrick [plaintiff] and allowing
       all reasonable inferences in his favor, we conclude that there is evidence in the record
       from which a jury could reasonably find that Shadrick [plaintiff] was reasonably
       unaware of the wrongful or tortious origin of his injury until December 1993.

Id. at 734. In this case, we adopt similar reasoning.

       The record demonstrates that Plaintiffs did not have sufficient facts to trigger a duty
to investigate until November 2004. Contrary to Defendants’ assertions, Plaintiffs’ illnesses
were varying without any seeming causal link. Plaintiffs did not share similar aliments after
moving back into their home in March 2002. Mr. Carel suffered from headaches and flu-like
symptoms while Dezirae experienced frequent nose bleeds and problems with her tonsils.
When Dr. Blazer suggested that Ms. Dutton’s medical issues were caused by an allergic
reaction to her environment, Plaintiffs’ duty to investigate their potential claims was
triggered. From the point of a doctor connecting Ms. Dutton’s medical issues to an allergic
reaction, i.e. mold, the statute of limitations began to run. Within a year of that discovery,
in October 2005, Plaintiffs initiated a lawsuit for personal injury damages. After Plaintiffs’
voluntary non-suit in June 2006, the savings statute found in Tenn. Code Ann. § 28-1-
105(a),9 permitted Plaintiffs to re-file their lawsuit in June 2007. It is well settled that a


       9
           “(a) If the action is commenced within the time limited by a rule or statute of limitation, but the
                                                                                                (continued...)

                                                     -11-
plaintiff cannot initiate a lawsuit until he or she knows the cause or origin of the claim. See,
e.g., Brandt v. McCord, 281 S.W.3d 394, 400 (Tenn. Ct. App. 2008) (noting that “Such
knowledge includes not only an awareness of the injury, but also the tortious origin or
wrongful nature of that injury.”) (supporting citations omitted). Unlike our previous
holdings, the injuries sustained by Plaintiffs did not have an obvious cause. See Schmank,
2008 WL 2078076, at *5 (purchase of warranty) Grindstaff, 2008 WL 2219274, at *6
(automobile accident); but cf. Styles v. Blackwood, No. E2007-00416-COA-R3-CV, 2008
WL 5396804, at *5 (Tenn. Ct. App. E.S., Dec. 29, 2008) (fraud).

        After reviewing the record and viewing the facts in the light most favorable to
Plaintiffs, we determine that the discovery rule tolled the statute of limitations until
November 2004. The statute of limitations does not bar Plaintiffs’ claims because Plaintiffs
filed their lawsuit within one-year of discovering that toxic mold contamination in their home
caused their medical problems. Accordingly, we reverse the trial court’s dismissal of
Plaintiffs’ claims.

                                            V. CONCLUSION

       For the foregoing reasons, we reverse the judgment of the trial court and remand for
further proceedings consistent with this Opinion. Costs are taxed to appellees, Farmers
Group, Inc., Mid-Century Insurance Co., East Tennessee Restoration, ServPro of West
Knoxville, and Air Doctor.




                                                    _________________________________
                                                     JOHN W. McCLARTY, JUDGE



        9
          (...continued)
judgment or decree is rendered against the plaintiff upon any ground not concluding the plaintiff's right of
action, or where the judgment or decree is rendered in favor of the plaintiff, and is arrested, or reversed on
appeal, the plaintiff, or the plaintiff's representatives and privies, as the case may be, may, from time to time,
commence a new action within one (1) year after the reversal or arrest. Actions originally commenced in
general sessions court and subsequently recommenced pursuant to this section in circuit or chancery court
shall not be subject to the monetary jurisdictional limit originally imposed in the general sessions court.”
Tenn. Code Ann. § 28-1-105(a) (2000).

                                                      -12-